EXHIBIT 12.1 Statement of Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) Nine Months Ended October 31, Income before income taxes $ $ ) Fixed charges Capitalized interest ) - Total earnings $ $ Interest expense (including capitalized interest) $ $ Amortized premiums and expenses Estimated interest within rent expense Total fixed charges $ $ Ratio of earnings to fixed charges (1) - Due to our loss in the nine months ended October 31, 2011, the ratio coverage was less than 1:1. Additional earnings of $16.3 million would have been required to achieve a ratio of 1:1.
